593 So.2d 1044 (1992)
In re INQUIRY CONCERNING a Judge No. 91-44 re Richard W. CARR.
No. 78385.
Supreme Court of Florida.
February 20, 1992.
J. Klein Wigginton, Chairman and Roy T. Rhodes, Gen. Counsel, Florida Judicial Qualifications Com'n, Tallahassee, and Marvin E. Barkin, Sp. Counsel to the Florida *1045 Judicial Qualifications Com'n, of Trenam, Simmons, Kemker, Scharf, Barkin, Frye & O'Neill, P.A., Tampa, for petitioner.
Richard T. Earle, Jr., St. Petersburg, for respondent.
PER CURIAM.
This proceeding is before the Court upon stipulation between the Florida Judicial Qualifications Commission and the Honorable Richard W. Carr of the County Court for Pinellas County, Florida. At a hearing in his courtroom, Judge Carr made the following statement:
Now, you can throw your Italian temper around in the bars but you don't throw them around in my courtroom. Do you understand, Mr. Orsello? I'm just as Irish as you are Dago. Do you understand? The only trouble is I'm the boss here and I've got two cops who do anything I tell them to, including taking you to jail.
The parties stipulate that Judge Carr regrets and apologizes for his conduct and does not contest the findings and recommendation of the commission as set forth below:
1. You have conducted yourself in a manner designed to lessen public confidence in the dignity, integrity and impartiality of the judiciary, in violation of Canons 1, 2A and 3A(6) of the Code of Judicial Conduct.
2. You have exhibited rude, improper and inappropriate behavior in open court, in that in the case of State of Florida v. Herbert J. Celler, County Court for Pinellas County, Criminal Court No. CTC89-24317MMANO, in your courtroom on December 15, 1989, you used inappropriate language and referred to a charging (complaining) witness in such a way as to slur his nationality when you referred to him as a "Dago"... .
Based upon the foregoing findings, the commission recommends, and Judge Carr does not contest, that he be publicly reprimanded for his conduct. Accordingly, we hereby reprimand Judge Richard W. Carr for improper conduct by a judicial officer.
It is so ordered.
SHAW, C.J., and OVERTON, McMDONALD, BARKETT, GRIMES, KOGAN and HARDING, JJ., concur.